DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/122,811 filed on February 17, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-20 are still pending. Claim 6 is cancelled. 

Response to Arguments
On pages 7-8 of the remarks filed February 17, 2021, Applicant argues:
Claims 1-9, 11-18, and 20 were rejected under 35 U.S.C. §103 as being unpatentable over Jeong, U.S. Patent App. Pub. No. 2016/0111887 Al ("Jeong") in view of Esser et al., U.S. Patent App. No. 5,814,900 ("Esser") and further in view of Kohlschmidt et al., U.S. Patent App. No. 2013/0314035 Al ("Kohlschmidt"). Applicant respectfully traverses. 
Independent claims 1, 9, and 18 each recite a wireless receiver system that includes a primary coil and a secondary coil, wherein "the primary coil is tuned for a first time- varying magnetic field generated at a first frequency and in a first direction" while "the secondary coil is tuned for a second time-varying magnetic field generated at a second frequency different from the first frequency and in a second direction different from the first direction." The Office Action concedes that Jeong and Esser are silent as to tuning of different coils to different frequencies and instead relies on Kohlschmidt. 
This reliance on Kohlschmidt is misplaced. Kohlschmidt teaches a receiver for use with a transmitter that is driven by a square wave (rather than sinusoidal) signal. The resulting magnetic field includes a fundamental frequency plus significant harmonics of the fundamental. Kohlschmidt teaches a receiver in which the coils "are disposed such that during operation they are permeated by the same magnetic field lines of the alternating magnetic field." (Kohlschmidt, Abstract (emphasis added); see also ¶ [0058]). The coils are tuned to different harmonics of the same alternating magnetic field (Kohlschmidt at ¶ [0058]), not to different time-varying magnetic fields as recited in the present claims. The purpose of multiple receiver coils as taught by Kohlschmidt is to improve efficiency of power transfer when the transmitter is driven using a rectangular voltage signal. (See Kohlschmidt at ¶ [0056]). It is not apparent how the teachings of Kohlschmidt would apply to the proposed combination of Jeong and 
For at least these reasons, claims 1, 9, and 18 are patentable over the cited art. 
Claims 2-8, 11-17, and 20 depend from claims 1, 9, or 18 and derive patentability therefrom as well as from additional features recited therein.

Examiner respectfully disagrees. Though Kohlschmidt refers to harmonics of “the alternating magnetic field”, the fields derived from these harmonic frequencies are distinct, based on the very definition of a “time-varying magnetic field”. The magnetic field vector of a time-varying magnetic field is mathematically related to the frequency of the wave. Waves operating at different frequencies therefore produce different fields. These fields may be derivative or overlapping but given that they are produced by different frequency waves and they vary in time and space differently, they are still different fields. 
More to the point, Kohlschmidt illustrates the general principle of tuning receiver coils to capture power at different frequencies and combine that power (par. 58), even though the purpose may be different than that of Applicant’s. In response to applicant's argument that Kohlschmidt uses receiver coils tuned for different frequencies for a different reason than Applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Applicant’s arguments regarding the combination, Examiner notes that Jeong already teaches receiving fields in different directions. These fields In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US PGPUB 2016/0111887 in view of Esser et al. US Patent 5,814,900 and further in view of Kohlschmidt et al. US PGPUB 2013/0314035.
Regarding claims 1, 9 and 18, Jeong discloses a wireless charging receiver system, comprising: 
a primary coil formed of a plurality of turns of stranded wire wound about a primary axis and configured to produce current in response to time-varying magnetic fields, wherein the primary coil is tuned for a first time-varying magnetic field generated at a first frequency and in a first direction [figs. 4, 8-9; coil 836 consists of a planar coil with a plurality of turns wound about a center of the circle; pars. 72-78; the coil receives AC power at a frequency; pars. 50-51; figs. 8-9, the coil 836 is designed for (tuned for) receiving a field in a first direction, different than the direction of the coils 732/734]; 
a primary ferromagnetic shield disposed on a top surface of the primary coil [pars. 77-78; ferromagnetic tape/material can be “between” coil 836 and the electronics, thus on top of the coil 836];
a pair of secondary ferromagnetic structures disposed coplanar with one another and positioned apart from the primary coil, the pair of secondary ferromagnetic structures include a first ferromagnetic structure and a second ferromagnetic structure [figs. 8-9; coils 732 and 734 are coplanar and positioned apart from the coil 836; pars. 72-78; par. 56; the coils may include ferrite cores]; and 
a secondary coil being electrically separated from the primary coil [figs. 13-14, par. 17, “In accordance with aspects of the present disclosure, the combining circuit 
Jeong does not explicitly disclose the coils are wound about a center portion of the ferromagnetic structures.
However, Esser discloses an inductive power system where the coils are wound about a center portion of the ferromagnetic structures [fig. 8, coils 2 wound about centers of cores 4; col. 7, lines 28-60].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Jeong to further include the coils are wound about a In re Japikse, 86 USPQ 70 (CCPA 1950).
The combination of Jeong and Esser does not explicitly disclose wherein the primary coil is tuned for a first time-varying magnetic field generated at a first frequency and wherein the secondary coil is tuned for a second time varying magnetic field generated at a second frequency different from the first frequency.
However, Kohlschmidt discloses a wireless charging system with a plurality of receiver coils, wherein the primary coil is tuned for a first time-varying magnetic field generated at a first frequency and wherein the secondary coil is tuned for a second time varying magnetic field generated at a second frequency different from the first frequency [pars. 8, 20, 25 & 57-60; figs. 4 & 12, receiver coils 31, 33, 35 37 are each tuned via electrical components for different resonance frequencies, i.e. one is tuned for the primary resonance frequencies and the others are tuned to integer multiples of the primary resonance frequency].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Jeong and Esser to further include wherein the primary coil is tuned for a first time-varying magnetic field generated at a first frequency and wherein the secondary coil is tuned for a second time varying magnetic field generated at a second frequency different from the first frequency for the purpose of capturing the energy of various resonance frequencies, as taught by Kohlschmidt (pars. 8 & 57-58).
Regarding claim 9, Jeong discloses a housing including top and bottom portions defining an internal cavity [unlabeled figure between 5 and 6, metal casing 40; pars. 62-63] a wireless receiver system disposed within the internal cavity [pars. 62-63] and an antenna disposed between at least part of the first inductor coil and the second inductor coil [unlabeled figure between 5 and 6; areas 44a and 44b can be used for communications antennas; pars. 61-62].
Regarding claim 18, the method steps disclosed therein would have been obvious to one of ordinary skill based on the teachings of the prior art references applied above, since the prior art of record herein is construed as teaching or suggesting all of the elements recited in the method claim, as pointed out in the above rejection of claim 9. The claim is accordingly rejected.
Regarding claim 2, Jeong discloses wherein the first direction is parallel to the primary axis and the second direction is orthogonal to the primary axis [figs. 8-9].
Regarding claim 3, Jeong discloses wherein the first sub-coil and the second sub-coil of the secondary coil have second central axes that are oriented orthogonally to the primary axis [figs. 8-9].
Regarding claims 4 and 15, Jeong discloses further comprising an electromagnetic shield disposed on a bottom surface of the primary coil opposite of the top surface [unlabeled figure between 5 and 6, metal casing 40; pars. 62-63].
Regarding claims 5 and 16, Jeong discloses wherein the first and second sub-coils are connected in series and wound in the same direction [pars. 72, wound in a same direction; pars. 74, in series].
Regarding claims 7 and 17, Jeong disclose wherein the primary ferromagnetic shield covers an entire circumference of the surface of the primary coil [fig. 4, ferromagnetic tape 43a surrounds the entire coil 41a; pars. 62-63].
Regarding claim 8, Jeong does not explicitly disclose wherein the primary ferromagnetic shield further covers a side surface of the primary coil adjacent to the top surface.
However, Admitted Prior Art discloses providing a ferromagnetic shield which covers a side surface of the primary coil adjacent to the top surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Jeong to further include wherein the primary ferromagnetic shield covers a side surface of the primary coil adjacent to the top surface for the purpose of concentrating magnetic fields and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
NB: Examiner took Official Notice with respect to the above limitation of claim 8 in the Non-Final Rejection mailed December 19, 2019. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.	
Regarding claims 11 and 20, Jeong discloses wherein the antenna defines a circular shape in a plane orthogonal to the primary axis and wherein the first sub-coil and the second sub-coil of the secondary coil are positioned diametrically opposite each other and outside the circular shape defined by the antenna [unlabeled figure between 5 
Regarding claim 12, Jeong discloses a first external contact disposed on the top portion [fig. 10a-1; display emits light to the external, thus is an external contact]; 
a window attached to the bottom portion [figs. 7-10; camera opening; par. 77]; 
a second external contact disposed on the window [figs. 7-10, camera lens; par. 77]; and 
a sensor module disposed within the internal cavity and coupled to the first external contact and the second external contact [figs. 7-10; camera; par. 77].
Regarding claim 13, Jeong does not explicitly disclose wherein the sensor module is configured to send a signal from the second external contact into an external structure and receive the signal from the first external contact once it has passed through the external structure.
However, Admitted Prior Art discloses, the sensor module is configured to send a signal from the second external contact into an external structure and receive the signal from the first external contact once it has passed through the external structure. Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Jeong to further include the sensor module configured to send a signal from the second external contact into an external structure and receive the signal from the first external contact once it has passed through the external structure for the purpose of emitting a signal and measuring the effects of an external structure on the signals.
NB: Examiner took Official Notice with respect to the above limitation of claim 13 in the Non-Final Rejection mailed December 19, 2019. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
Regarding claim 14, Jeong discloses wherein the first sub-coil and the second sub-coil of the secondary coil each have a central axis that is oriented orthogonally to the primary axis [figs. 7-9].

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US PGPUB 2016/0111887 in view of Esser et al. US Paten 5,814,900, further in view of Kohlschmidt et al. US PGPUB 2013/0314035, and further in view of Lee et al. US PGPUB 2013/0113422.
Regarding claims 10 and 19, Jeong does not explicitly disclose wherein the antenna includes an opening and wherein the primary coil is disposed in the opening.
However, Lee discloses an inductive power system where the antenna includes an opening and wherein the primary coil is disposed in the opening [fig. 8, receive coil 310 is within the data coil 340; pars. 49 & 56-59].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Jeong and Esser to further include wherein the antenna includes an opening and wherein the primary coil is disposed in the opening for the purpose of preventing an increase in thickness of the assembly, as taught by Lee (par. 59). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859